In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00184-CR

CODY DERREK BARNARD, Appellant             §   On Appeal from the 372nd District Court

                                           §   of Tarrant County (1534169D)

V.                                         §   March 4, 2021

                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment is modified to delete

“Open Plea to the Court,” check the box for “Terms of Plea Bargain,” and insert the

following into the judgment: “Defendant pleaded guilty in exchange for the State’s

waiving a deadly weapon finding.” It is ordered that the judgment of the trial court is

affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr